EXHIBIT 4.1Form of Restricted Stock Agreement Restricted Stock Agreement This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made this day of , 20, by and between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation (the “Company”), and , a resident of , (the “Recipient”). W I T N E S S E T H: WHEREAS the Company has adopted the Mid-America Apartment Communities, Inc. 2004 Stock Plan, as amended (the “Plan”), which authorizes the Company to award restricted shares (“Restricted Shares”) of its common stock, $0.01 par value per share (the “Common Stock”), to key employees of the Company and/or its affiliates (individually, a “Restricted Stock Award”); and WHEREAS, the Compensation Committee of the Board of Directors of the Company has adopted the 2008 Long-Term Incentive
